DETAILED ACTION

Election/Restrictions – Groups (Lack of Unity)
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 134-142, drawn to a pharmaceutical composition.
Group II, claim(s) 143-148, drawn to a method for expressing human Factor VIII, improving the clotting rate in a subject, increasing the level of Factor VIII in a subject, treatment of hemophilia A, and prevention of hemophilia A.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I is a pharmaceutical composition comprising a lipid nanoparticle and an mRNA encoding Factor VIII. The composition of claim 134 appears to lack novelty and/or lack an inventive step in view of Bancel et al. (US 2014/0275229 A1). Bancel et al (hereafter referred to as Bancel) is drawn to modified mRNA delivery, as of Bancel, title and abstract. Delivery may be in lipid nanoparticles and/or liposomes, as of Bancel, paragraph 0569. Bancel teaches Factor VIII delivery in paragraphs 0080-0081, 0209, 0554, 0560, 0569, 0578-0579, and elsewhere in the reference
As such, Group I does not share a special technical feature with the instant claims of Groups II. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-II is broken.

Traversal Information (Groups)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant must elect a single species of lipid and a single disease/treatment modality.
1. Species of Lipid: Applicant must elect a specific lipid molecules of formulas (I), (Ia), and (II).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. Specifically, Applicant is required to define each of R1-R6, R’, M, M1 and M’, R*, R’’, Y, Q, m, n, l, and any additional variables as required for a particular species (a species for example is methyl, NOT alkyl). Applicant is required to elect a single compound species from the compound structures, tautomers thereof, and pharmaceutically acceptable salts and stereoisomers thereof. Upon Applicant’s election of species, the result must provide a single chemical species. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: each chemical species is a distinct chemical which lacks a special technical feature. This determination is made in view of Ansell et al. (US 2015/0376115 A1), which teaches various lipid species on pages 12-20. The species also lack a common technical feature in view of Bancel et al. (US 2014/0275229 A1) in view of lipids taught at least on page 135.
2. Method: If applicant elects Group II, applicant must elect one of the following methods:
2(a) – A method for expressing a human Factor VIII polypeptide, as of claim 143;
2(b) – A method for treating Hemophilia A, as of claims 144-145;
2(c) – A method for preventing hemophilia A, as of claim 144;

2(e) – A method for delaying the progression of hemophilia A, as of claim 144;
2(f) – A method for improving the clotting rate in a human subject, as of claims 146-147;
2(g) – A method for increasing Factor VIII activity, as of claim 148.
Applicant must elect one of the above options of 2(a) through 2(g).
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: each method for treatment lacks a common special technical feature relating to non-prior art issues; these are relevant for the determination of unity of invention in view of MPEP 1845.01(VIII). Specifically, different non-prior art issues would appear to relate to different species. In support of this position, the examiner cites Lowe (https://blogs.sciencemag.org/pipeline/archives/2021/06/29/what-mrna-is-good-for-and-what-it-maybe-isnt accessed 9 August 2021, pages 1-26). Lowe teaches that therapeutic mRNA for non-vaccination applications must not trigger an immune response and must be appropriately targeted, as of Lowe, pages 2-3. This is relevant in regard to non-prior art issues because a method in which mRNA encoding for Factor VIII is delivered, successfully encodes protein, and successfully evades the immune system, but is not appropriately targeted and fails to treat hemophilia A would not result in additional prior art issues for item 2(a) but would result in additional non-prior art issues for item 2(b).

Traversal Information (Species)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Rejoinder Information
Groups: The examiner has required restriction between product or apparatus claims (Group I) and process claims (Group II). Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612